As filed with the Securities and Exchange Commission on June 16, 2009 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MERGE HEALTHCARE INCORPORATED (Exact name of Registrant as specified in its charter) Delaware 39-1600938 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S.Employer Identification No.) 6737 West Washington Street
